Citation Nr: 0110331	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability and if so whether the reopened claim should be 
granted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran service connection and 
a 10 percent rating for PTSD and denied his claim for service 
connection for a right ankle disability.

The Board has reviewed the veteran's claims folder and notes 
that he originally claimed entitlement to service connection 
for a right ankle disability in March 1982 and that the claim 
was denied in an October 1982 RO decision.  That same month, 
he was sent correspondence notifying him of the denial and 
his appellate rights.  However, he failed to file a timely 
appeal of the decision and it became final.  Therefore, the 
Board may not address the merits of the veteran's claim 
without first determining that new and material evidence has 
been submitted to reopen the claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the remand section of 
this action.


FINDINGS OF FACT

1.  Service connection was denied for a right ankle 
disability in an unappealed RO decision dated in October 
1982.  

2.  The evidence received since the October 1982 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
previously denied claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a right ankle disability has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).

Service connection was denied for a right ankle disability in 
an unappealed RO decision dated in October 1982. 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105.  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

Evidence on file at the time of the October 1982 RO decision 
consisted of the veteran's service medical records (including 
a treatment report showing a diagnosis of a right ankle 
sprain in April 1966, treated with placement in a gelocast), 
private and VA medical reports dated in 1981 and 1982, and 
the report of a VA compensation examination conducted in 
August 1982, which shows a diagnosis of residuals of chronic 
right ankle sprain. 

The evidence received since the October 1982 RO decision 
includes a May 1994 private examination report showing 
treatment of the veteran for complaints of right ankle pain.  
Significantly, the examiner commented that X-ray films of the 
right ankle revealed changes consistent with a previous 
injury such as an ankle sprain.  Also, the report of a 
February 1999 VA examination shows that the veteran 
complained of right ankle pain and was diagnosed with 
calcifications of the right ankle with some spurring, most 
likely from old injuries.  These reports are not cumulative 
or redundant of the evidence previously of record.  Moreover, 
in view of the service medical records documenting a left 
ankle sprain, the Board finds that the new medical evidence 
of current left ankle disability due to old trauma, such as 
an ankle sprain, is so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  
Accordingly, the claim is reopened. 


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a right 
ankle disability is granted.





REMAND

During the pendency of the veteran's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The May 1994 private treatment report shows that the veteran 
had reportedly been treated with a "wet cast" for a right 
ankle injury following an accidental fall in January 1993.  
Records pertaining to this "wet cast" treatment are not 
associated with the claims folder.  

At the veteran's video conference hearing, he reported that 
he filed a claim with the Social Security Administration 
(SSA) for disability benefits based, in part, on PTSD.  The 
RO has not obtained a copy of the SSA records.  Also, the 
veteran reported at the video conference that additional 
records pertinent to his claims should be obtained from the 
VA Medical Centers in Chillicothe, Ohio, and Columbus, Ohio.  

The veteran contends that his PTSD has worsened since the 
February 1999 VA examination of his psychiatric disorder.  
The Board further notes that the claims folder was not made 
available for review by the VA examiner who performed the 
February 1999 VA psychiatric examination. 

In view of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, the 
report of VA treatment received at the VA 
Medical Centers in Chillicothe, Ohio, and 
Columbus, Ohio, and the reports of 
treatment for a right ankle injury in 
approximately January 1993.  The RO 
should document its actions in this 
regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, the RO should inform the 
veteran and his representative of this 
and request them to submit copies of the 
outstanding records.

3.  The RO should contact the SSA and 
request copies of the SSA disability 
determination pertaining to the veteran's 
SSA benefits claim and of the  record 
upon which the decision was based.

4.  Thereafter, the veteran should be 
provided a VA examination by a 
psychiatrist to determine the current 
degree of severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies must be performed.  
With respect to each of the psychiatric 
symptoms identified in the new criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disability.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the service-connected psychiatric 
disability.  In addition, the examiner 
should provide a Global Assessment of 
Functioning score with an explanation of 
the score assigned.  The examiner should 
also provide the rationale for each 
opinion expressed.  

5.  The RO also should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present right ankle disability.  All 
indicated studies should be performed, 
and the veteran's claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right ankle disability is etiologically 
related to service.  The supporting 
rationale for the opinion must also be 
provided.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the VCAA.  

7.  Then, the RO should adjudicate the 
veteran's reopened claim for service 
connection for a right ankle disability 
and readjudicate his claim for an initial 
rating in excess of 10 percent for PTSD.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

